IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                       NO. WR-93,491-01


                         EX PARTE ALAN RODRIGUEZ, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 20160D04845-409-1 IN THE 409TH DISTRICT COURT
                              FROM EL PASO COUNTY


        Per curiam.

                                            ORDER

        Applicant was convicted of murder and sentenced to fifty years’ imprisonment. Applicant

did not appeal his conviction. Applicant filed this application for a writ of habeas corpus in the

county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC.

art. 11.07.

        Applicant contends that his guilty plea was involuntary because trial counsel misinformed

him that the death penalty was available if he proceeded to trial. Applicant has alleged facts that,

if true, might entitle him to relief. Brady v. United States, 397 U.S. 742 (1970); Ex parte Moody,

991 S.W.2d 856, 857–58 (Tex. Crim. App. 1999). Accordingly, the record should be developed.

The trial court is the appropriate forum for findings of fact. TEX . CODE CRIM . PROC. art. 11.07, §
                                                                                                       2

3(d). The trial court shall order trial counsel to respond to Applicant’s claim. In developing the

record, the trial court may use any means set out in Article 11.07, § 3(d). If the trial court elects to

hold a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wants

to be represented by counsel, the trial court shall appoint counsel to represent him at the hearing.

See TEX . CODE CRIM . PROC. art. 26.04. If counsel is appointed or retained, the trial court shall

immediately notify this Court of counsel’s name.

        The trial court shall make findings of fact and conclusions of law as to whether Applicant’s

plea was involuntary. The trial court shall also make specific findings as to whether the State filed

its “Notice Not to Seek the Death Penalty” prior to its fifty-year plea offer. The trial court may make

any other findings and conclusions that it deems appropriate in response to Applicant’s claim.

        The trial court shall make findings of fact and conclusions of law within ninety days from

the date of this order. The district clerk shall then immediately forward to this Court the trial court’s

findings and conclusions and the record developed on remand, including, among other things,

affidavits, motions, objections, proposed findings and conclusions, orders, and transcripts from

hearings and depositions. See TEX . R. APP . P. 73.4(b)(4). Any extensions of time must be requested

by the trial court and obtained from this Court.



Filed:                  March 2, 2022
Do not publish